DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 10, 2022 has been entered.
Response to Arguments
Applicant's arguments filed on March 10, 2022 have been fully considered but they are not persuasive.  Applicant (at page 6, last paragraph, to page 7, second paragraph) argues,
“... none of the references teach or suggest a carbon source of plastic. Van den Berg refers to a solid carbonaceous fuel but only identifies as examples of solid carbonaceous fuels are coal, brown coal, coke from coal, petroleum coke, soot, biomass and particulate solids derived from oil shale, tar sands and pitch.
Kresnyak is cited for disclosing this feature. However, there is no indication that plastic is considered a solid carbonaceous fuel such is taught by Van den Berg. Thus, one of skill in the art would not make such a modification as suggested by the examiner. Furthermore, there is no indication that plastic alone would be used as a source in Van den Berg.”
The Office respectfully disagrees. The prior art to Kresnyak et al. (at paragraph [0059], with emphasis added) states,
“Conveniently, the initial feedstock to the gasifier may be any one of coal, biomass, petroleum resids, municipal waste, plastics, wood, demetallized tire scrap, forestry waste, waste water byproduct, sewage biomass, livestock waste products, agricultural byproduct and waste, carbonaceous material and mixtures thereof.”
Therefore, it would have been obvious for one of ordinary skill in art to select only one of the listed materials as an initial feedstock to the gasifier, such as plastics alone.
In addition, van den Berg et al. discloses (at paragraph [0015]),
“The term solid carbonaceous fuel may be any carbonaceous fuel in solid form. Examples of solid carbonaceous fuels are coal, brown coal, coke from coal, petroleum coke, soot, biomass and particulate solids derived from oil shale, tar sands and pitch. Coal is particularly preferred, and may be of any type, including lignite, sub-bituminous, bituminous and anthracite.”
There is significant overlap between the feedstocks listed by van den Berg et al. and the feedstocks listed by Kresnyak et al., including the feedstocks of coal, biomass, and petroleum- based materials.  Therefore, one of ordinary skill in the art would have recognized the interchangeability of the various gasifier feedstocks, such as a plastics feedstock for a coal feedstock or a biomass feedstock, etc., for achieving substantially the same result of producing syngas in the gasifier.
It is further noted that Applicant has not stated any criticality for selecting plastics alone over other forms of carbonaceous materials.  For instance, Applicant’s specification (at page 14, last paragraph) simply states,
“... In one aspect, the syngas is generated in a syngas generation unit 102. It is understood that the syngas can be generated from a variety of different sources that contain carbon. In some aspects, the syngas can be generated from biomass, plastics, coal, municipal waste, natural gas, or any combination thereof.  In yet other aspects, the syngas can be generated from a fuel comprising methane. In some other aspects, the syngas generation from the fuel comprising methane can be based on steam reforming or autothermal reforming, or a partial oxidation, or any combination thereof.”
Accordingly, the amendment to method claim 12 to limit the carbon source to plastics alone does not appear to distinguish patentably over the prior art.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12, 19, 21, 26, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the limitation “d1) after step d) purifying a C2-C4 hydrocarbon product in a cryogenic separation process” (at lines 12-13) renders the claim indefinite because it is unclear as to how “a C2-C4 hydrocarbon product” arises from the method, and it is unclear as to the relationship between “a C2-C4 hydrocarbon product” and the “C2-C7 hydrocarbons” of the third product previously set forth in the claim (see lines 7-11).  In other words, the claim does not set forth any step(s) to separate out a C2-C4 hydrocarbon product as a separate product stream from the third product which contains C2-C7 hydrocarbons, so that the C2-C4 hydrocarbon product can be purified in the cryogenic separation process of step d1).
Claim 19 has been rejected because it depends from claim 12.
Regarding claim 21, the limitation “… converting the second product comprising syngas to the third product comprising the C2-C4 hydrocarbon product and CO2” is unclear because claim 12 sets forth the step, “c) converting the second product comprising syngas to a third product comprising hydrogen, CO, CO2, nitrogen, argon, water and C2-C7 hydrocarbons”.
Regarding claim 26, the relationship between “a syngas generation unit” (at lines 19-20) and “a syngas generation unit” previously set forth in the claim (at lines 2-3) is unclear.
	Regarding claim 31, the claim recites “the syngas composition” (at line 1).  It is unclear as to which syngas is being referenced by the limitation because claim 12 recites multiple products comprising syngas, including “a first product comprising syngas” (at line 2) and “a second product comprising syngas” (at line 5).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12, 19, 21, 26, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over van den Berg et al. (US 2008/0256861) in view of Ernst (US 8,354,457), Sawchuk et al. (US 2004/0109803), Minta et al. (US 2008/0096985), and Kresnyak et al. (US 2012/0208902).
Regarding claims 12 and 19, van den Berg et al. discloses a method (see FIG. 1; paragraphs [0057]-[0079]) comprising:
a)	converting a carbon source (i.e., a carbonaceous fuel; see paragraph [0015]) to a first product comprising syngas and CO2 (i.e., through line 11; see paragraph [0066]) in a syngas generation unit (i.e., a gasification reactor 10; see paragraph [0064]);
b)	removing at least a portion of the CO2 from the first product in a first acid gas absorber (i.e., in a CO2 recovery system 22 using an absorbent solvent process; see paragraphs [0032]-[0041], [0069]), thereby producing a second product comprising syngas (i.e., through line 23); and
c)	converting the second product 23 comprising syngas to a third product (i.e., in a reactor 24 performing a Fischer-Tropsch synthesis reaction, with a Fischer-Tropsch product discharged through line 33; see paragraph [0043]); 
wherein the method further comprises recycling stripped CO2 back to the syngas generation unit (i.e., CO2 is recycled from the CO2 recovery system 22 to the gasification reactor 10 via lines 21, 27, 30, and 8; paragraphs [0069]-[0075]).
van den Berg et al. discloses that the third product comprises the typical products of a Fischer-Tropsch synthesis reaction, which products include water and hydrocarbons which may range from methane to heavy paraffinic waxes, including a substantial portion of C5+ hydrocarbons (see paragraph [0044]).  For example, depending on the selected catalyst and process conditions, a Fischer-Tropsch synthesis reaction is able to convert synthesis gas into varying amounts of compounds ranging from methane to high molecular weight molecules comprising up to 200 carbon atoms (see paragraph [0002]).  The third product will also contain an amount of hydrogen, CO, and CO2 (i.e., unreacted synthesis gas along with CO2 in the gas phase products (off-gas) of the Fischer-Tropsch synthesis reaction), as well as nitrogen and argon (i.e., which are introduced into the process as impurities, see paragraph [0063]).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to produce a third product in step c) which comprises hydrogen, CO, CO2, nitrogen, argon, water, and C2-C7 hydrocarbons in the method of van den Berg et al. because such components would typically be present of the product of a Fischer-Tropsch synthesis reaction, as well-known to one of ordinary skill in the chemical art.
van den Berg et al. (at paragraph [0078]) further discloses, 
“The CO2-recovery system 22 can alternatively be located upstream, downstream or upstream and downstream of the Fischer-Tropsch synthesis reactor 24.” (with emphasis added).  
van den Berg et al. (at paragraph [0033]) further discloses, 
“Preferably, at least one such unit is located downstream of step (e), wherein CO2 is removed from the off-gas as separated from the hydrocarbon product as obtained in step (e).”  (with emphasis added).
Therefore, van den Berg et al. discloses that the method may further comprise: d) removing at least a portion of the CO2 from the third product in a second acid gas absorber (i.e., in a CO2 recovery system 22 downstream of the Fischer-Tropsch reactor 24, FIG. 1).
With respect to limitation in step d) of removing at least about 99% of the CO2 from the third product, the claimed range has been interpreted as being “at least 89%” because Applicant’s specification (at page 4, third paragraph) defines the term “about” as being “the nominal value indicated ±10% variation unless otherwise indicated or inferred.”
van den Berg et al. (at paragraph [0034]) discloses,
“It is preferred to remove at least 80 vol %, preferably at least 90 vol %, more preferably at least 95 vol % and at most 99.5 vol %, of the carbon dioxide present in the CO depleted stream. This avoids the build-up of inerts in the Fischer-Tropsch process of step (e). The CO2 is preferably used in step (a). Excess CO2 is preferably stored in subsurface reservoirs or used more preferably used for enhanced oil or gas recovery or enhanced coal bed methane recovery.”
Therefore, the specific percentage of CO2 to be removed from the third product in the second acid gas absorber is not considered to confer patentability to the claim since the precise percentage would have been considered a result effective variable by one having ordinary skill in the art.  Also, Applicant’s specification (at page 15, fifth paragraph) sets forth that the claimed percentage, is at best, a preferred limitation.  As such, without more, the claimed percentage cannot be considered “critical”.  Accordingly, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to routinely optimize the percentage of CO2 to be removed from the third product in the second acid gas absorber in the method of van den Berg et al. in order to avoid the build-up of inerts in the Fischer-Tropsch process, and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
van den Berg et al. fails to further disclose: d1) after step d), purifying a C2-C4 hydrocarbon product in a cryogenic separation process.
Ernst et al. discloses a method (see FIG. 1; column 5, line 30 to column 7, line 17) comprising:
a)	converting a carbon source (i.e., a solid carbonaceous feedstock, e.g., coal; see column 2, lines 51-56) to a first product comprising syngas and CO2 in a syngas generation unit (i.e., gasification stage 12);
b)	removing at least a portion of the CO2 from the first product in a first acid gas absorber (i.e., in a gas sweetening and clean-up stage 18 using conventional technology such as a RECTISOL process, amine washes, and an absorption process employing a Benfield solution; see column 6, lines 4-12), thereby producing a second product comprising syngas;
c)	converting the second product comprising syngas to a third product (i.e., in a Fischer-Tropsch hydrocarbon synthesis stage 22; see column 6, lines 13-30);
d)	removing at least a portion of the CO2 from the third product in a second acid gas absorber (i.e., in a CO2 removal stage 26, again using conventional technology; see column 6, lines 41-46); and
d1)	after step d), purifying a C2-C4 hydrocarbon product in a cryogenic separation process (i.e., in a cold separation stage 28, which operates at a temperature down to -150 °C, and which separates and recovers a valuable C2-rich product stream as well as a condensate stream containing propylene; see column 6, lines 46-56).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to further perform the step d1) after step d) in the method of van den Berg et al. because the cryogenic separation process would enable the separation and recovery of a H2 stream for recycling to hydrocarbon synthesis process, a CH4 stream that can be subject to a reforming reaction to generate additional syngas, a valuable C2-rich product stream, and a light hydrocarbons product stream containing propylene as condensate from the third product, as taught by Ernst et al.
van den Berg et al. further discloses that the method comprises regenerating a solvent containing the removed CO2 from the CO2 recovery system 22 (i.e., “The absorption process is preferably carried out in a continuous mode, in which the liquid absorbent is regenerated. This regeneration process is well known to the man skilled in the art. The loaded liquid absorbent is suitably regenerated by pressure release (e.g. a flashing operation) and/or temperature increase (e.g. a distillation process)…  The regeneration of solvent from the process is also known in the art. Preferably, the present invention involves one integrated solvent regeneration tower,” see paragraphs [0040]-[0041]).
van den Berg et al., however, fails to specifically disclose that the first acid gas absorber 22 (i.e., located upstream of the reactor 24) and the second acid gas absorber 22 (i.e., located downstream of the reactor 24) are part of “an acid gas removal unit”.  van den Berg et al. also fails to disclose that the method comprises: e) stripping the removed CO2 from the first product in an acid gas stripper, and f) stripping the removed CO2 from the third product in the same acid gas stripper as in step e).  van den Berg et al. also fails to disclose the step of recycling of a solvent from the acid gas stripper to the first acid gas absorber or the second acid gas absorber.
Sawchuk et al. discloses an acid gas removal unit (see FIG. 3; paragraphs [0069]-[0073]) comprising: a plurality of gas absorbers (i.e., acid gas removal vessels 200, 202, 204, 206) for removing at least a portion of CO2 from a gas stream (i.e., an inlet gas containing acid gas compounds charged through line 210 may be passed via lines 212, 214, 216, 218 to any one or all of the vessels), wherein the acid gas absorbers utilize a solvent (see paragraph [0008]), with fresh solvent being supplied to the acid gas absorbers 200, 202, 204, 206 respectively through lines 252, 250, 248, 230, and spent solvent being discharged from the acid gas absorbers 200, 202, 204, 206 respectively through lines 230, 232, 234, 236.  In particular, Sawchuk et al. discloses: e) stripping the spent solvent 230 from a first acid gas absorber 200 in an acid gas stripper (i.e., a regenerator vessel 208, supplied with a stripping gas through line 242; see paragraph [0071]), and f) stripping of the spent solvent 232 from a second acid gas absorber 202 in the same acid gas stripper 208 as in step e).  Sawchuk et al. further discloses that step e) comprises stripping the spent solvent 230 from the first acid gas absorber 200 by separating the removed CO2 from the solvent (i.e., the stripping gas introduced through line 242 regenerates the spent solvent 230 in the regenerator vessel 208 by driving off acid gases such as carbon dioxide, hydrogen sulfide, and the like through a line 240) and recycling the solvent as fresh solvent to the first acid gas absorber 200 (i.e., via lines 244,252) or the second acid gas absorber 202 (i.e., via lines 244,250); and/or step f) comprises stripping the spent solvent 232 from the second acid gas absorber 202 by separating the removed CO2 from the solvent (i.e., the stripping gas introduced through line 242 regenerates the spent solvent 232 in the regenerator vessel 208 by driving off acid gases such as carbon dioxide, hydrogen sulfide, and the like through a line 240) and recycling the solvent as fresh solvent to the first acid gas absorber 200 (i.e., via lines 244,252) or the second acid gas absorber 202 (i.e., via lines 244,250).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to: i) provide the first and second acid gas absorbers in an acid gas removal unit, ii) strip the removed CO2 from the first product and the third product in the same acid gas stripper, and iii) recycle a solvent from the acid gas stripper to the first and second acid gas absorbers in the method of van den Berg et al. because it was desirable that the facilities required for acid gas removal be arranged in a common area or at least in common fluid communication, so that the construction of only a single acid gas stripper is required, and using a single acid gas stripper to perform the functions of stripping the spent solvent from each of the first and second acid gas absorbers and recycling the solvent as fresh solvent to each of the first and second acid gas absorbers would considerably reduce expenses, as taught by Sawchuk et al. (see, e.g., paragraphs [0059], [0069],[0072]-[0073]).
van den also Berg et al. fails to disclose that the method comprises: 
compressing the third product to form a condensate comprising the water and removing the condensate from the third product after compressing the third product.
Minta et al. discloses a method (see FIG. 1) comprising: converting a carbon source (i.e., carbonaceous fuel 10) in a syngas generation unit (i.e., a syngas generation reactor 14) into syngas (i.e., syngas stream 15); converting the syngas to a product comprising a C2-C4 hydrocarbon product and CO2 (i.e., in a tail gas 22 from a hydrocarbon synthesis reactor 16; see paragraph [0021]); and removing at least a portion of CO2 from the product 22 (i.e., in a tail gas processing system 23, which separates and removes a CO2 rich stream 25 for recycling to the syngas generation reactor 14).  Specifically, Minta et al. discloses compressing the product 22 in a compressor 28 (see FIG. 2A; paragraph [0031]), prior to removing at least a portion of the CO2 from the product (i.e., at least a portion of the CO2 in the stream 32(35) can be removed by an absorber 60; see FIG. 4; paragraph [0035]), to form a condensate comprising water and removing the condensate from the product after compressing the product (i.e., condensed water 27 is separated and discharged from a separation unit 30; any residual water 34 is further removed by a dehydrator 33, see FIG. 2A). (see also paragraph [0024]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to compress the third product to form a condensate comprising water and to remove the condensate from the third product after compressing the third product in the modified method of van den Berg et al. because the compression and condensate removal would dehydrate the third product, so that hydrate (solids) formation does not occur when the third product is subjected to further cooling in the downstream separation processes, as suggested by Minta et al.
Lastly, van den Berg et al. (at paragraph [0015]) discloses,
“The term solid carbonaceous fuel may be any carbonaceous fuel in solid form. Examples of solid carbonaceous fuels are coal, brown coal, coke from coal, petroleum coke, soot, biomass and particulate solids derived from oil shale, tar sands and pitch. Coal is particularly preferred, and may be of any type, including lignite, sub-bituminous, bituminous and anthracite.” 
van den Berg et al., however, does not specifically disclose that the carbon source in step a) “consists of plastic”.
Kresnyak et al. discloses a method (see FIG. 2-5) comprising:
a) 	converting a carbon source (i.e., natural gas 46,66; biomass feedstock 12) to a first product comprising syngas and CO2 in a syngas generation unit (i.e., a unit including a SMR 44 and a gasifier 14 for production of syngas, FIG. 2, 3, 5; or a unit including an ATR 60 and a gasifier 14 for production of syngas, FIG. 4-5);
b) 	removing at least a portion of the CO2 from the first product in a first acid gas absorber (i.e., a CO2 removal stage 20), thereby producing a second product comprising syngas 53; and
c) 	converting the second product comprising syngas 53 to a third product (i.e., a Fischer-Tropsch synthesis product produced by a Fischer-Tropsch reactor 22);
wherein the method further comprises recycling stripped CO2 back to the syngas generation unit (i.e., via a carbon dioxide stream 42 leading to the gasifier 14).
Specifically, Kresnyak et al. (at paragraph [0059]; with emphasis added) discloses,
“Conveniently, the initial feedstock to the gasifier may be any one of coal, biomass, petroleum resids, municipal waste, plastics, wood, demetallized tire scrap, forestry waste, waste water byproduct, sewage biomass, livestock waste products, agricultural byproduct and waste, carbonaceous material and mixtures thereof.”
There is significant overlap between the feedstocks listed by van den Berg et al. and the feedstocks listed by Kresnyak et al., including the feedstocks of coal, biomass, and petroleum- based materials.  Therefore, one of ordinary skill in the art would have recognized the interchangeability of the various gasifier feedstocks, such as a plastics feedstock for a coal feedstock or a biomass feedstock, etc., for achieving substantially the same result of producing syngas in a syngas generation unit.  
It is also noted that Applicant has not stated any criticality for plastics alone over other forms of carbonaceous materials (see Applicant’s specification at page 14, last paragraph).  
Accordingly, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to select plastics, specifically, for the carbon source of step a) in the modified method of van den Berg et al. because plastics would have been recognized by one of skill in the art as another suitable carbon source for obtaining syngas in a syngas generation unit, as taught by Kresynak et al.
Regarding claim 21, van den Berg et al. further discloses that step c) comprises contacting the second product 23 comprising syngas with a catalyst (i.e., in the Fischer-Tropsch synthesis reactor 24) to convert the second product comprising syngas to the third product 33 comprising the C2-C4 hydrocarbon product and CO2; wherein, in particular, a “most suitable” catalyst comprises cobalt as the catalytically active metal and manganese and/or vanadium as a promoter (see paragraphs [0051]-[0052]).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to select a Co/Mn catalyst for the catalyst used in the step c) in the modified method of van den Berg et al.
Regarding claim 26, the same comments with respect to van den Berg et al., Ernst, Sawchuk et al., Minta et al., and Kresnyak et al. apply (see rejection of claim 12, above).
Accordingly, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to select natural gas, biomass, and plastic, specifically, for the carbon source of step a) in the modified method of van den Berg et al. because natural gas, biomass, and plastic would have been recognized by one of skill in the art as other suitable carbon sources for obtaining syngas in a syngas generation unit, as taught by Kresynak et al.
Regarding claim 31, Kresnyak (see TABLE 1) further discloses that, depending on the syngas generation unit, process conditions, and gas conditioning, a syngas composition comprising from about 25 to about 60 wt. % CO, from about 15 to about 30 wt. % hydrogen, from about 0 to about 25 wt. % methane, and from about 5 to about 45 wt. % carbon dioxide can be obtained for the subsequent conversion into a Fischer-Tropsch synthesis product.  
For instance:
A synthesis gas generation unit comprising a Carbo V gasifier, followed by WGS (shift reaction) and CO2 removal, produced a syngas composition comprising 39.2 wt. % CO, 40.2 wt. % hydrogen, 0.1 wt. % methane, and 20.4 wt. % CO2.
A synthesis gas generation unit comprising an entrained flow gasifier, followed by WGS (shift reaction) and CO2 removal, produced a syngas composition comprising 50 wt. % CO, 27 wt. % hydrogen, < 0.1 wt. % methane, and 14 wt. % CO2.
A synthesis gas generation unit comprising a circulation fluidized bed gasifier (CFB), followed by WGS (shift reaction) and CO2 removal, produced a syngas composition comprising 29.91 wt. % CO, 26.04 wt. % hydrogen, 8.8 wt. % methane, and 33.69 wt. % CO2.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to produce syngas having the claimed composition in the modified method of van den Berg et al. because the claimed composition of syngas would have been considered useful for the subsequent conversion into the third product (i.e., a Fischer-Tropsch synthesis product), as taught by Kresnyak et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Setier et al. (FR 3029533 A1) has been cited to further illustrate the state of the art.
* * *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449. The examiner can normally be reached Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774